1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on August 30, 2022.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed 


published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero et al. (2020/0319272).
As to claims 13, Romero discloses a signal processing sensing circuit wherein it includes providing a second feedback signal at an output of a main signal path e.g. at 2722 which receives a four-phase spinning current Hall signal e.g. at 2706; providing a first feedback signal e.g. at 2718 which is diverted from a node within the main signal path, wherein the first feedback signal is provided with a shorter signal propagation time than the second feedback signal; and generating a correction signal e.g. at 2710 for the four-phase spinning current Hall signal on the basis of the first feedback signal and the second feedback signal (see e.g. fig. 29).
	The method claim recited for using the apparatus in claim 13 is an inherent use of the apparatus of Romero and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Romero operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    628
    684
    media_image1.png
    Greyscale

As to claims 14-15, Romero discloses the signal processing circuit wherein the correction signal is generated by digital processing means (see figs. 29-35; e.g. 3202 is digital circuit).

As to claim 18, Romero discloses the signal processing circuit wherein the processing device is configured to determine the offset component and remove it (see e.g. paras 0081;0121;0199;0206).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

5.	Claims 1-12 are allowed.

6.	Claims 16-17,19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Applicant's arguments filed on August 30, 2022 have been fully considered but they are not persuasive. As explained above Romero discloses all of the claimed features including a first and a second feedback signals; a main signal path; a Hall signal; a node; and a corrected signal based on the first and second feedback signals.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858